UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6797



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


COREY L. DARK, SR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-94-50017-5, CA-99-708-7)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey L. Dark, Sr., Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey L. Dark, Sr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   To the extent that he claims

error by the sentencing court and the Government, these claims

could have been raised on direct appeal and are not subject to

collateral review.   See Boeckenhaupt v. United States, 537 F.2d

1182, 1183 (4th Cir. 1976).   To the extent that he seeks to chal-

lenge the execution and computation of his sentence, jurisdiction

over this issue lies within the District of Maryland where Appel-

lant is presently incarcerated.    See United States v. Miller, 871

F.2d 488, 490 (4th Cir. 1989).    Accordingly, we deny a certificate

of appealability and dismiss this appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2